DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 10 and 16, the prior art of record, alone or in combination, fails to teach at least “the two text analysis models include a first analysis model and a second analysis model: and the processing includes using the first analysis model to obtain a first semantic vector of the target text and using the second analysis model to obtain a second semantic vector of the target text; integrating the first and second semantic vectors of the target text into an integrated semantic vector of the target text;”.
At best, Caccaro (US 20140278379) teaches in ¶56-59 distances between word vectors and context vectors from a semantic model can be generated; Local context information and semantic context information can be applied as input to the input layer of the neural network model; Probability values can be generated based on the applied input; one or more candidate words can be selected based on the probability values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669